DETAILED ACTION
Claims 1, 5, 7, 11, 12, 14, 18, and 20-22 are presented for examination.
Claims 1, 7, 11, and 14 are amended.
Claims 2-4, 6, 8-10, 13, 15-17, and 19 are canceled.
Claims 20-22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2022 and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
… Li fails to disclose a specific structure of the DCCH, nor does Li disclose whether the reception of the DCCH needs to be fed back according to the value of the preset bit, and Li also fails to disclose that only after it is determined that the reception of the DCCH needs to be fed back, the information of the resource included in the DCCH for the feedback acknowledgement message can be obtained, [Remarks, pages 9-16].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Li discloses obtaining, by the terminal, a value of a preset bit in the first downlink control signaling [paragraphs 0021-0023, 0142, 0148-0151, obtaining, by the terminal, a value of a preset bit in the first downlink control signaling (the DCI includes a bit field indicating the feedback manner of the HARQ feedback information; base station may activate or deactivate the bit field by using high layer signaling)], and determining, by the terminal, according to the value of the preset bit, whether there is a need to send acknowledgment information for feeding back a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, by the terminal, according to the value of the preset bit, whether there is a need to send acknowledgment information for feeding back a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and if the terminal needs to send the acknowledgement information for feeding back the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, if the terminal needs to send the acknowledgement information for feeding back the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)].

Regarding obtaining a preset bit in the downlink control signaling, and determining according to the value of the preset bit, whether there is a need to send acknowledgment for the reception of the first downlink control signaling, Li discloses in Figures 1, 2, paragraphs 0069-0071, 0148-0150, 0157, 0160-0162, and 0194.

    PNG
    media_image1.png
    186
    416
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    203
    420
    media_image2.png
    Greyscale


Figures 1 and 2 illustrates the terminal (user equipment) receives DCI signaling from the base station and based on this information the terminal determines whether there is a need to feedback acknowledgement information or not (step 22: user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling).

[0069] …, the first signaling sent by the sending module is specifically downlink control information DCI in the physical layer signaling, and the DCI includes a bit field indicating the feedback manner of the HARQ feedback information.

[0070] …, the bit field included in the first signaling that is sent by the sending module and is specifically the DCI has 1 bit, which is used for indicating that the HARQ feedback information is fed back or the HARQ feedback information is not fed back; or

[0071] the bit field included in the first signaling that is sent by the sending module and is specifically the DCI has 2 bits, which are used for indicating that the HARQ feedback information is not fed back, or indicating a specific channel resource or feedback manner used for feeding back the HARQ feedback information. 

[0148] When the first signaling is the physical layer signaling, optionally, the first signaling is downlink control information (DCI). …. The DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH). …. When the first signaling is the DCI, the DCI includes a bit field indicating the ACK/NACK feedback manner. The base station may activate or deactivate the bit field by using high layer signaling. When the bit field is activated, the base station may indicate the ACK/NACK feedback manner by using the DCI; when the bit field is deactivated, the base station cannot indicate the ACK/NACK feedback manner by using the DCI, which may also indicate that the ACK/NACK feedback manner is to always feed back an ACK/NACK. A specific design method of the bit field includes:

[0149] Method 1: one bit is used to indicate the ACK/NACK feedback manner requested by the UE. For example, "0" indicates that an ACK/NACK is not fed back, and "1" indicates that the ACK/NACK is fed back; or "0" indicates that an ACK/NACK is fed back, and "1" indicates that the ACK/NACK is not fed back; or 

[0150] Method 2: two bits are used to indicate the ACK/NACK feedback manner requested by the UE. For example, “00” indicates that an ACK/NACK is not fed back, and “01”, “10”, and “11” all indicate that the ACK/NACK is fed back; …. 

[0157] For example, when the information carried by the PDSCH includes a dedicated control channel (DCCH), when receiving the PDSCH carrying the DCCH, the user equipment may determine that an HARQ feedback manner corresponding to the PDSCH is to feedback an ACK/NACK, no matter whether the first signaling indicates feeding back or not feeding back.

[0160] 21: A user equipment receives first signaling sent by a base station, where the first signaling carries a feedback manner of HARQ feedback information, and the feedback manner includes: feeding back the HARQ feedback information or not feeding back the HARQ feedback information.

[0161] 22: The user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling. 

[0162] When the first signaling indicates that the HARQ feedback information is fed back, the UE may feed back an ACK/NACK in an uplink subframe at an ACK/NACK feedback moment, or feed back the ACK/NACK on a PUCCH and/or PUSCH at the ACK/NACK feedback moment; or when the first signaling indicates that the HARQ feedback information is not fed back, the UE may not feed back an ACK/NACK in an uplink subframe at an ACK/NACK feedback moment, or may not feed back the ACK/NACK on a PUCCH and/or PUSCH at the ACK/NACK feedback moment.

[0194] when the time from the moment at which the UE successfully receives the PDCCH or the PDSCH for the last time to the current time exceeds the validity period, the first signaling is invalidated; and/or

Applicant argues that Li does not disclose that there is a preset bit in the DCCH, nor does Li disclose that there is a need to send acknowledgement information for feeding back a reception of the DCCH according to the value of the preset bit.
As indicated above (paragraph 0148), Li discloses the first signaling is DCI, wherein the first signaling indicates feeding back or not feeding back; and wherein DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH). Therefore, Li clearly discloses receiving, by a terminal, a first downlink control signaling sent by a base station.
Applicant argues that  Li discloses that the preset bit in the DCI is used to indicate whether there is a need to feed back the ACK/NACK for a reception of PDSCH, rather than acknowledgement information indicating whether there is a need to feed back the reception of the first signaling itself, that is, the first signaling of Li has different functions from the first downlink control signaling of the present application.
As indicated above, Li discloses the user equipment is configured to feedback or to not feedback the HARQ feedback information to the base station according to the first signaling received. In other words, Li discloses determining according to the information of the DCI whether there is a need for feeding back a reception of the first downlink control signaling.

Applicant argues that Shin never mentions that the DCI includes a preset bit, let alone obtaining, by the terminal, a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to send acknowledgement information for feeding back a reception of the first downlink control signaling.

Regarding receiving, by a terminal, a first downlink control signaling sent by a base station; wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) and according to the value of the preset bit, whether there is a need to send acknowledgement information for feeding back a reception of the first downlink control signaling, Shin discloses in paragraphs 0073, 0099, 0111, 0160, and 0171.

[0073] Scheduling principles and downlink control signalling may be described herein. For example, in a LTE R8+ system, the NW may control physical radio resources using the Physical Downlink Control Channel (hereafter PDCCH). Control messages may be transmitted using specific formats (e.g., DCI formats). For example, the WTRU may determine whether or not it is to act on control signaling in a given sub-frame by monitoring the PDCCH for specific data control information messages (hereafter DCI formats) scrambled using a known radio network temporary identifier (hereafter RNTI) in specific locations, and/or search space, using different combinations of physical resources (e.g., control channel elements--hereafter CCEs) based on aggregation levels (hereafter AL, each corresponding to either 1, 2, 4, or 8 CCEs). ….

[0099] The WTRU may interpret the resource allocation field depending on the PDCCH DCI format detected. A resource allocation field in each PDCCH may include at least a resource allocation header field and information consisting of the actual resource block assignment. ….

[0111] Resource Allocation for PDCCH with uplink DCI Format. Two resource allocation schemes Type 0 and Type 1 may be supported for PDCCH with uplink DCI format where the selected resource allocation type for a decoded PDCCH may be indicated by a resource allocation type bit where type 0 may be indicated by 0 value and/or type 1 may be indicated otherwise. The WTRU may interpret the resource allocation field depending on, for example, the resource allocation type bit in the uplink PDCCH DCI format detected.

[0160] For example, the DCI format used for resource allocation may extend the R10 control signaling, (e.g., the WTRU may implicitly determine whether or not it may decode downlink assignments (or transmit for uplink grants) for the concerned cell in the given subframe. ….

[0171] Layer 1 signaling: The WTRU may receive a DCI format on PDCCH that indicates activation of a configuration for one or more carrier segment(s). For example, the indication may be according to at least one of the following: (a) the WTRU may decode the DCI format using a configured RNTI (e.g., a CS-RNTI); and/or (b) the WTRU may determine that a DCI format may be of a certain type and/or may include an explicit indication (e.g., a field and/or flag). …. The WTRU may transmit a HARQ ACK feedback to acknowledge the reception of the DCI interpreted as the activation command. For example, for DCI signaling received in subframe n, the WTRU may transmit HARQ ACK on an uplink channel in subframe n+k, where k may represent a WTRU processing delay (e.g., k=4 subframes).

As indicated above (paragraph 0171), Shin discloses WTRU may receive a DCI format on PDCCH that indicates activation of a configuration, and wherein the WTRU may transmit a HARQ ACK feedback to acknowledge the reception of the DCI.

Therefore, given that Li discloses base station may indicate the ACK/NACK feedback manner by using the DCI, and the UE feeds back an ACK or a NACK to the base station according to the first signaling (DCI), and Shin discloses receiving DCI in a PDCCH, then the combination of Li and Shin clearly discloses receiving, by a terminal, a first downlink control signaling sent by a base station; wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH); and determining, by the terminal, according to the first downlink control signaling, whether there is a need to feedback acknowledgment information corresponding to a reception of the first downlink control signaling.

Regarding the rejection of claims 7 and 14, claims 7 and 14 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 7 and 14, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 5, 11, 12, and 18, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (hereinafter Li), U.S. Publication No. 2015/0326354, in view of Shin et al., (hereinafter Shin), U.S. Publication No. 2013/0176952.

As per claim 1, Li discloses a control signaling transmission method [paragraphs 0032, 0168, a control signaling transmission method], comprising: 
receiving, by a terminal [fig. 2, step 21, receiving, by a terminal (user equipment receives first signaling sent by a base station)], a first downlink control signaling sent by a base station [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, receiving, by a terminal a first downlink control signaling sent by a base station (DCI configured by the eNB for the user equipment)]; 
obtaining, by the terminal, a value of a preset bit in the first downlink control signaling [paragraphs 0021-0023, 0142, 0148-0151, obtaining, by the terminal, a value of a preset bit in the first downlink control signaling (the DCI includes a bit field indicating the feedback manner of the HARQ feedback information; base station may activate or deactivate the bit field by using high layer signaling)], and determining according to the value of the preset bit, whether there is a need to send acknowledgment information for feeding back a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, according to the value of the preset bit, whether there is a need to send acknowledgment information for feeding back a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and 
if the terminal needs to send the acknowledgement information for feeding back the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, if the terminal needs to send the acknowledgement information for feeding back the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)]; 
obtaining, by the terminal, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information [paragraphs 0019, 0067, 0150, 0158, 0260, obtaining, by the terminal, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information (resource information required by the HARQ feedback information)];
sending, by the terminal, the acknowledgement message to the base station through the allocated resource when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station through the allocated resource when the first downlink control signaling is not successfully received [fig. 3a, paragraphs 0148, 0157, 0162, 0194, sending, by the terminal (UE may feed back an ACK/NACK), the acknowledgement message to the base station (receiving, by the base station) through the allocated resource when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station through the allocated resource when the first downlink control signaling is not successfully received (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)].
Li discloses feedback acknowledgment information corresponding to a reception of the first downlink control signaling, wherein the first downlink control signaling is carried by the PDSCH and includes a dedicated control channel (DCCH) [paragraphs 0157]. Li does not explicitly disclose wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH).
However, Shin teaches wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) [paragraphs 0073, 0099, 0142, 0171, 0181, wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) (on the PDCCH, the WTRU may receive downlink control information (DCIs) messages that may be used for scheduling of downlink and uplink resources)], and determining, by the terminal, according to the first downlink control signaling (carried in a physical downlink control channel (PDCCH)), whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling [paragraphs 0142, 0171, 0181, determining, by the terminal, according to the first downlink control signaling (carried in a physical downlink control channel (PDCCH)), whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling (WTRU may transmit a HARQ ACK feedback to acknowledge the reception of the DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li by including wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) as thought by Shin because it would provide the Li’s method with the enhanced capability of increasing spectral efficiency of aggregated resources [Shin, paragraph 0387].

As per claim 7, Li discloses a base station [fig. 5, paragraph 0226, a base station (base station 50)], comprising: 
a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a terminal [fig. 2, step 21, communicate with a terminal (user equipment receives first signaling sent by a base station)], the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory [fig. 5, paragraphs 0226, 0253, 0272, a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a terminal, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory] and perform following operations: 
configuring a preset bit in the first downlink control signaling [paragraphs 0021-0023, 0142, 0148-0151, configuring a preset bit in the first downlink control signaling (the DCI includes a bit field indicating the feedback manner of the HARQ feedback information; base station may activate or deactivate the bit field by using high layer signaling)], and indicating, through the value of the preset bit, whether the terminal needs to send acknowledgement information for feeding back a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, indicating, through the value of the preset bit, whether the terminal needs to send acknowledgement information for feeding back a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and 
sending, through the transceiver, the first downlink control signaling to the terminal, wherein the first downlink control signaling [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, sending, through the transceiver, the first downlink control signaling to the terminal, wherein the first downlink control signaling (DCI configured by the eNB for the user equipment)]; and 
if the base station indicates that the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, if the base station indicates that the terminal needs to feed back the acknowledgement information corresponding to the reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)]; 
allocating, to the terminal, a resource for feeding back the acknowledgement information, wherein information about the resource is comprised in the first downlink control signaling [paragraphs 0019, 0067, 0150, 0158, 0260, allocating, to the terminal, a resource for feeding back the acknowledgement information, wherein information about the resource is comprised in the first downlink control signaling (resource information required by the HARQ feedback information)];
receiving, through the transceiver, the acknowledgement message fed back by the terminal when the first downlink control signaling is successfully received by the terminal and receiving, through the transceiver, the non-acknowledgement message fed back by the terminal when the first downlink control signaling is not successfully received by the terminal [fig. 3a, paragraphs 0148, 0157, 0162, 0194, receiving, through the transceiver, the acknowledgement message fed back by the terminal (UE may feed back an ACK/NACK), when the first downlink control signaling is successfully received by the terminal and receiving, through the transceiver, the non-acknowledgement message fed back by the terminal when the first downlink control signaling is not successfully received by the terminal (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)], 
Li discloses feedback acknowledgment information corresponding to a reception of the first downlink control signaling, wherein the first downlink control signaling is carried by the PDSCH and includes a dedicated control channel (DCCH) [paragraphs 0157]. Li does not explicitly disclose wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH).
However, Shin teaches wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) [paragraphs 0099, 0142, 0171, 0181, wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) (on the PDCCH, the WTRU may receive downlink control information (DCIs) messages that may be used for scheduling of downlink and uplink resources)], and determining, by the terminal, according to the first downlink control signaling (carried in a physical downlink control channel (PDCCH)), whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling [paragraphs 0142, 0171, 0181, determining, by the terminal, according to the first downlink control signaling (carried in a physical downlink control channel (PDCCH)), whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling (WTRU may transmit a HARQ ACK feedback to acknowledge the reception of the DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Li by including wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) as thought by Shin because it would provide the Li’s station with the enhanced capability of increasing spectral efficiency of aggregated resources [Shin, paragraph 0387].

As per claim 11, Li discloses the base station according to claim 7, wherein the processor is configured to: 
allocate, according to a current resource occupation, a physical uplink control channel resource to the terminal for feeding back the acknowledgement information [paragraphs 0116, 0135, 0151, 0166, allocate, according to a current resource occupation, a physical uplink control channel resource to the terminal for feeding back the acknowledgement information (ACK/NACK is carried on a physical uplink control channel (PUSCH) for sending; current ACK/NACK feedback manner)]. 

As per claim 14, Li discloses a terminal [fig. 6, paragraph 0256, a terminal (user equipment 60)], comprising: 
a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a base station, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory [fig. 6, paragraphs 0256, 0260, 0272, a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a base station, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory (user equipment 60 includes a receiving module 61 and a processing module 62)] and perform following operations: 
receiving, through the transceiver [fig. 2, step 21, receiving, through the transceiver (receiving module 61) by a terminal (user equipment receives first signaling sent by a base station)], a first downlink control signaling sent by the base station [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, receiving, by a terminal a first downlink control signaling sent by a base station (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))]; 
obtaining, by the terminal, a value of a preset bit in the first downlink control signaling [paragraphs 0021-0023, 0142, 0148-0151, obtaining, by the terminal, a value of a preset bit in the first downlink control signaling (the DCI includes a bit field indicating the feedback manner of the HARQ feedback information; base station may activate or deactivate the bit field by using high layer signaling)], and determining, according to the value of the preset bit, whether there is a need to send acknowledgment information for feeding back a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, by the terminal, according to the value of the preset bit, whether there is a need to send acknowledgment information for feeding back a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)], wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message [fig. 3a, paragraphs 0148, 0157, 0162, 0194, wherein the acknowledgement information comprises an acknowledgement message and a non-acknowledgement message (HARQ information includes ACK information or NACK information)]; and 
if the terminal needs to send the acknowledgement information for feeding back the reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, if the terminal needs to send the acknowledgement information for feeding back the reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)]; 
obtaining, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information [paragraphs 0019, 0067, 0150, 0158, 0260, obtaining, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement information (resource information required by the HARQ feedback information)];
sending, through the transceiver, the acknowledgement message to the base station through the allocated resource when the first downlink control signaling is successfully received and sending, through the transceiver, the non-acknowledgement message to the base station through the allocated resource when the first downlink control signaling is not successfully received [fig. 3a, paragraphs 0148, 0157, 0162, 0194, sending, by the terminal (UE may feed back an ACK/NACK), the acknowledgement message to the base station (receiving, by the base station) when the first downlink control signaling is successfully received and sending the non-acknowledgement message to the base station when the first downlink control signaling is not successfully received (when the information of a dedicated control channel (DCCH) is correctly received, the UE feeds back an ACK; when the information is incorrectly received, the UE feeds back a NACK)].
Li discloses feedback acknowledgment information corresponding to a reception of the first downlink control signaling, wherein the first downlink control signaling is carried by the PDSCH and includes a dedicated control channel (DCCH) [paragraphs 0157]. Li does not explicitly disclose wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH).
However, Shin teaches wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) [paragraphs 0099, 0142, 0171, 0181, wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) (on the PDCCH, the WTRU may receive downlink control information (DCIs) messages that may be used for scheduling of downlink and uplink resources)], and determining, by the terminal, according to the first downlink control signaling (carried in a physical downlink control channel (PDCCH)), whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling [paragraphs 0142, 0171, 0181, determining, by the terminal, according to the first downlink control signaling (carried in a physical downlink control channel (PDCCH)), whether there is a need to feed back acknowledgment information corresponding to a reception of the first downlink control signaling (WTRU may transmit a HARQ ACK feedback to acknowledge the reception of the DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Li by including wherein the first downlink control signaling is carried in a physical downlink control channel (PDCCH) as thought by Shin because it would provide the Li’s terminal with the enhanced capability of increasing spectral efficiency of aggregated resources [Shin, paragraph 0387].

As per claim 20, Li discloses the method according to claim 1, further comprising: 
if sending the non-acknowledgement message to the base station, receiving, by the terminal device, the first downlink control signaling retransmitted by the base station [paragraphs 0152, 0153, 0245, if sending the non-acknowledgement message to the base station, receiving, by the terminal device, the first downlink control signaling retransmitted by the base station (if the UE does not receive the DCI … repeatedly or periodically send the DCI carrying the first signaling)]; and if sending the acknowledgement message to the base station, receiving, by the terminal device, a subsequent first downlink control signaling [paragraphs 0148, 0152, if sending the acknowledgement message to the base station, receiving, by the terminal device, a subsequent first downlink control signaling (after receiving the DCI carrying the first signaling, the UE needs to feed back acknowledgment information to the base station; periodically send the DCI carrying the first signaling)].

As per claim 21, Li discloses the base station according to claim 7, 
wherein if the transceiver receives the non-acknowledgement message fed back by the terminal, the transceiver is further configured to retransmit the first downlink control signaling [paragraphs 0152, 0153, 0245, wherein if the transceiver receives the non-acknowledgement message fed back by the terminal, the transceiver is further configured to retransmit the first downlink control signaling (if the UE does not receive the DCI … repeatedly or periodically send the DCI carrying the first signaling)]; if the transceiver receives the acknowledgement message fed back by the terminal, the transceiver is further configured to transmit a subsequent first downlink control signaling [paragraphs 0148, 0152, if the transceiver receives the acknowledgement message fed back by the terminal, the transceiver is further configured to transmit a subsequent first downlink control signaling (after receiving the DCI carrying the first signaling, the UE needs to feed back acknowledgment information to the base station; periodically send the DCI carrying the first signaling)].

As per claim 22, Li discloses the terminal according to claim 14, 
wherein if the transceiver sends the non-acknowledgement message to the base station, the transceiver is further configured to receive the first downlink control signaling retransmitted by the base station [paragraphs 0152, 0153, 0245, wherein if the transceiver sends the non-acknowledgement message to the base station, the transceiver is further configured to receive the first downlink control signaling retransmitted by the base station (if the UE does not receive the DCI … repeatedly or periodically send the DCI carrying the first signaling)]; if the transceiver sends the acknowledgement message to the base station, the transceiver is further configured to receive a subsequent first downlink control signaling [paragraphs 0148, 0152, if the transceiver sends the acknowledgement message to the base station, the transceiver is further configured to receive a subsequent first downlink control signaling (after receiving the DCI carrying the first signaling, the UE needs to feed back acknowledgment information to the base station; periodically send the DCI carrying the first signaling)].

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Shin, and in further view of Kim et al., (hereinafter Kim), U.S. Publication No. 2019/0109672.

As per claim 5, Li discloses the method according to claim 1, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; and feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station.
However, Kim teaches wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station [paragraphs 0082, 0190, 0191, feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station (DCI transports UL resource assignment information; RV number of transmitted coded bits used for HARQ)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s method with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 12, Li discloses the base station according to claim 7, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling; and receive, through the transceiver, the version number information that is fed back by the terminal through a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement information corresponding to the reception of the common downlink control signaling.
However, Kim teaches wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)] the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and receive, through the transceiver, the version number information that is fed back by the terminal through a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement information corresponding to the reception of the common downlink control signaling [paragraphs 0082, 0190, 0191, a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement information corresponding to the reception of the common downlink control signaling (DCI transports UL resource assignment information; RV number of transmitted coded bits used for HARQ)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s base station with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 18, Li discloses the terminal according to claim 14, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; and feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource.
However, Kim teaches the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings [table 4, 5, paragraphs 0190, 0191, obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource [table 4, 5, paragraphs 0190, 0191, feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s terminal with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469